Mr. Justice del Toro
delivered the opinion of the court.
A complaint was filed in the municipal court of Guayama against Jacinta Rodríguez, Estefanía Pilot, Isidora Rodrí-guez, José Ortiz, Antero Castillo and Francisco Viñas, charging them with the commission of the offenses of indecent exposure. The municipal court having rendered judgment and *14an appeal therefrom having .been taken to. the district court, the trial was held de novo -and judgment was rendered sentencing the defendants to- imprisonment in jail at hard labor for six months and to-.pay the costs-as guilty of the crime charged against them provided for in section 283 of the Penal Code. ■ ' ’'
An appeal was taken from the-judgment, of the district court to this Supreme Court, the transcript of the record consisting of only the complaint, the judgment and the notice of appeal, having been filed on December 5, 1909.
The notice of appeal states that the appeal is taken by the defendants Isidora Rodríguez and Epifanía García. Upon an examination of the complaint and “judgment,” Isidora Rodríguez appears to have .been accused and sentenced, but Epifanía García does not appear to have been either accused or sentenced. It may be that the name of one of the defendants was corrected in accordance with the law and was substituted by that of Epifana Garcia, but nothing of this kind appears in the record Before us.
The fiscal of this Supreme Court called attention to this fact and prayed that the appeal be dismissed as to said Epi-fanía García. We believe that the motion of the fiscal should be granted because, as the record does not show that Epifanía García has been sentenced ,in this case, she’ had no right to take an appeal'from the judgment rendered therein.
Upon an examination of the record, it does not appear that the appellant Isidora Rodríguez alleged, nor that the district court committed, any material error whatsoever, and under the circumstances the judgment appealed from should be affirmed.

Affirmed.

Chief Justice Hernández and Justices Figueras, MacLeary and Wolf concurred.